United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.O., Appellant
and
DEPARTMENT OF TRANSPORTATION,
U.S. MERCHANT MARINE ACADEMY,
Kings Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0360
Issued: November 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 3, 2019 appellant filed a timely appeal from a November 7, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 The most recent merit
decision in this case was an October 10, 2018 Board decision.2 As there was no merit decision
issued by OWCP within 180 from the filing of this appeal, pursuant to the Federal Employees’

1
Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated November 2,
2020, the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately
be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-0665 (issued
November 2, 2020). The Board’s Rules of Procedure provides that an appeal in which a request for oral argument is
denied by the Board will proceed to a decision based on the case record and the pleadings submitted. 20 C.F.R.
§ 501.5(b).
2
The decision of the Board became final after 30 days of issuance, and is not subject to further review. 20 C.F.R.
§ 501.6(d).

Compensation Act (FECA)3 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction
over the merits of this case.4
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.5 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On May 1, 2017 appellant, then a 59-year-old security officer, filed an occupational disease
claim (Form CA-2) alleging that exposure to toxic substances at the site of the World Trade Center
(“Ground Zero”) shortly after the September 11, 2001 terrorist attacks caused a malignant
neoplasm of the right choroid. He noted that he was first diagnosed with cancer on November 25,
2014 by Dr. Paul T. Finger, a Board-certified ophthalmologist.
Appellant was separated from employment, effective August 30, 2008. OWCP paid his
wage-loss compensation and medical benefits on the periodic rolls under OWCP File No.
xxxxxx614, for injuries sustained on December 3, 2004 while arresting a suspect.
In statements dated June 14, 2017, appellant asserted that it was his duty to report to Ground
Zero immediately after the September 11, 2001 attacks. He provided an undated employing
establishment award to unspecified personnel for their actions from September 11 to 19, 2001.
Appellant also provided his official position description, and medical literature regarding cancer
diagnoses following exposures to various toxins at Ground Zero.
The employing establishment provided several supervisory statements contending that
appellant did not participate in official operations at Ground Zero following the September 11,
2001 attacks.
By decision dated August 10, 2017, OWCP denied appellant’s claim, finding that fact of
injury had not been established.
On August 22, 2017 appellant requested reconsideration. He submitted statements dated
from September 21 to November 10, 2017 contending that he was officially authorized to visit
3

5 U.S.C. § 8101 et seq.

4
The Board notes that, following the issuance of the November 7, 2019 decision, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.
5
Docket No. 18-0558 (issued October 10, 2018), petition for reconsideration denied, Docket No. 18-0558 (issued
August 12, 2019); Order Dismissing Appeal, Docket No. 18-0355 (issued January 31, 2018).

2

One Police Plaza following the September 11, 2001 attacks as part of assigned intelligence
gathering activities. Appellant asserted that the employing establishment officials who
controverted his claim were not in his chain of command. He alleged that he frequently
communicated with state and federal law enforcement officials as part of his official duties, and
that he was in charge of communicating with the governor’s office to establish a federally staffed
security perimeter for the employing establishment following the September 11, 2001 attacks.
Appellant also provided an April 6, 2016 affidavit from K.V., an emergency management
technician, who recalled that during a telephone call on September 11, 2001, appellant advised
that he was at Ground Zero. In a September 22, 2015 affidavit, M.M., appellant’s former partner
in the New York Police Department (NYPD), recalled that on several occasions between
September 15 and October 30, 2001, appellant met him at Ground Zero “in his capacity as police
chief of a federal agency.”
The employing establishment provided additional supervisory statements. Supervisor J.J.
contended in a September 6, 2017 statement that appellant would have had to have been on an
official participation record sheet of personnel authorized to be part of any of the trips to Ground
Zero, which he could not confirm. Supervisor E.W. provided a September 12, 2017 statement
emphasizing that he had no recollection that appellant was a part of any official waterborne or onsite support activities. In a letter dated September 13, 2017, the employing establishment
contended that there were no records, which indicated that appellant participated in any official
activities at or near Ground Zero. Human Resources Specialist R.V. noted in an October 16, 2017
e-mail that appellant was not assigned to gather or share intelligence with any law enforcement
agency after the September 11, 2001 attacks.
By decision dated November 21, 2017, OWCP denied modification of its prior decision.6
In a letter dated and received by OWCP on November 28, 2017, appellant requested an
oral hearing or a review of the written record by OWCP’s Branch of Hearings and Review. He
submitted a September 25, 2001 U.S. Marshals Service special deputation, which appointed him
to patrol roadways in and adjacent to the employing establishment. Appellant also provided
documentation of his law enforcement training.
By decision dated January 11, 2018, OWCP denied appellant’s request for an oral hearing
as he had previously requested reconsideration. After exercising discretion, it further denied the
request, finding that the issue could be equally well addressed through a request for reconsideration
before OWCP’s district office. Appellant appealed to the Board.
By decision dated October 10, 2018,7 the Board affirmed OWCP’s November 21, 2017
and January 11, 2018 decisions, finding that the factual evidence of record was insufficient to
6
On December 11, 2017 appellant filed an appeal from the November 21, 2017 decision. By order dated
January 31, 2018, the Board dismissed the appeal at appellant’s request. Order Dismissing Appeal, Docket No.
18-0355 (issued January 31, 2018).
7
Supra note 5. On October 24, 2018 appellant filed a petition for reconsideration. By order dated August 12, 2019,
the Board denied the petition for reconsideration as no error of law or fact had been cited warranting further
consideration by the Board. Order Denying Petition for Reconsideration Docket No. 18-0558 (issued
August 12, 2019).

3

establish that appellant was present at the site of the World Trade Center attacks while in the
performance of duty. The Board further found that OWCP properly denied appellant’s request for
an oral hearing.
On October 10, 2019 appellant requested reconsideration. He submitted a February 12,
2018 statement contending that he reported to Ground Zero on September 11, 2001 as a first
responder under an emergency legal provision. Appellant contended that OWCP should extend
FECA benefits to him as the Governor of New York had extended sick leave to 9/11 first
responders in February 2018.
Appellant also provided a copy of his official position description, training and award
certificates, and reports from a chiropractor and a physical therapist addressing conditions accepted
under OWCP File No. xxxxxx614.
The employing establishment responded by October 29, 2019 statement, contending that
there was no evidence establishing that appellant was present at Ground Zero in the performance
of duty. It also provided statements dated February 15 and 16, 2018 reiterating that appellant was
not authorized to travel to Ground Zero.
By decision dated November 7, 2019, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.8
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.9
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.10 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.11 If the request is timely, but fails to meet at least one
8

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

9

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
10
Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
11

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

4

of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.12
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant has not asserted that OWCP erroneously applied or interpreted a specific point
of law or advanced a new and relevant legal argument not previously considered. Thus, he is not
entitled to a review of the merits of his claim based on the first and second above-noted
requirements under 20 C.F.R. § 10.606(b)(3).
With his October 10, 2019 request for reconsideration, appellant provided a February 12,
2018 statement asserting that he had reported to Ground Zero in the performance of duty.
Appellant also submitted training and award certificates, and reports addressing conditions
accepted under OWCP File No. xxxxxx614. This evidence is irrelevant to the factual issue of
whether appellant traveled to Ground Zero in the performance of duty. The Board notes that the
submission of evidence that does not address the particular underlying issue involved does not
constitute a basis for reopening a case.13 Appellant also submitted a copy of his official position
description, which was previously of record as of June 20, 2017 and considered by the Board in
its October 10, 2018 decision. The Board has held that the submission of evidence or argument
which repeats or duplicates evidence or argument already in the case record does not constitute a
basis for reopening a case.14
The Board accordingly finds that OWCP properly determined that appellant was not
entitled to further review of the merits of his claim pursuant to any of the three requirements under
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.15
On appeal appellant contends that his official position description established his authority
to travel to Ground Zero. As explained above, cumulative evidence is insufficient to warrant a
review of the merits of the claim.

12

Id. at § 10.608(b); L.C., Docket No. 18-0787 (issued September 26, 2019); E.R., Docket No. 09-1655 (issued
March 18, 2010).
13

L.C., Docket No. 19-0503 (issued February 7, 2020); Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M.
Nixon-Steward, 52 ECAB 140 (2000).
14
L.C., id.; J.B., Docket No. 18-1531 (issued April 11, 2019); see L.R., Docket No. 18-0400 (issued August 24,
2018); Candace A. Karkoff, 56 ECAB 622 (2005).
15

A.F., Docket No. 18-1154 (issued January 17, 2019); see A.R., Docket No. 16-1416 (issued April 10, 2017); A.M.,
Docket No. 16-0499 (issued June 28, 2016); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694
(2007); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b), OWCP will deny the request for reconsideration without
reopening the case for a review on the merits).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 7, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

